Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 1 of 9 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT — EASTERN DIVISION

MAXUM CASUALTY INSURANCE
COMPANY,

Plaintiff,

Vv. Case No.
NAPLETON’S SCHAUMBURG SUBARU,
INC., d/b/a STEVE NAPLETON AUTO
GROUP; NAPLETON SCHUAMBURG
MOTORS, INC., d/b/a SCHAUMBURG
MAZDA; and JOYA I, MORALES,

Nee ee ee ee ee ee ee ee

Defendants.
COMPLAINT FOR DECLARATORY JUDGMENT

NOW COMES Plaintiff, Maxum Casualty Insurance Company (‘Plaintiff or “Maxum”),
by its attorneys, Anjali C. Das, Michael J. O’Malley, and Mark J. Sliwinski of Wilson Elser
. Moskowitz Edelman & Dicker LLP, and for its Complaint for Declaratory Judgment against
Defendants, Napleton’s Schaumburg Subaru, Inc. d/b/a Steve Napleton Auto Group (“Napleton
Auto Group”), Napleton Schaumburg Motors, Inc., d/b/a Schaumburg Mazda (“Schaumburg
Mazda”) (collectively, Napleton Auto Group and Schaumburg Mazda are referred to as “Napleton

Auto”), and Joya I. Morales (“Morales”), states as follows:

STATEMENT OF THE CASE

1, This action seeks a declaration that Maxum owes no insurance coverage obligations
to Napleton Auto in connection with a lawsuit styled Joya 1. Morales v. Napleton’s Schaumburg
Subaru, Inc., d/b/a Steve Napleton Auto Group, et al., Case No.: 1:19-cv-03348, in the United

States District Court for the Northern District of Illinois (the “Underlying Action’).

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 2 of 9 PagelD #:1

PARTIES

2, Maxum is an insurance company formed under the laws of the State of Connecticut
with its principal place of business in Georgia. Maxum conducts business in Illinois and within
the geographical boundaries of this District.

3, Napleton Auto Group is a corporation formed under the laws of the State of Illinois
with its principal place of business in Illinois. Napleton Auto Group conducts business in Illinois
and within the geographical boundaries of this District.

4, Schaumburg Mazda is a corporation formed under the laws of the State of Illinois
with its principal place of business in Illinois. Schaumburg Mazda conducts business in Illinois
and within the geographical boundaries of this District.

5. Morales is a citizen and resident of the State of Illinois. Morales is joined herein
solely as an interested party to be bound by the judgment of the Court.

JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§1332 as the amount in controversy exceeds $75,000.00 exclusive of costs and interest and the
citizenship of Plaintiff is different than the citizenship of each defendant.

7, Venue is proper in this District pursuant to 28 U.S.C, §1391 as the case concerns
insurance coverage for a suit pending within the geographical boundaries of this District and the
parties conduct business in this District.

FACTS

8. On May 17, 2019, Morales filed the Underlying Action against Napleton Auto,

Joseph T. Snyder & Associates, Ltd., d/b/a Snyder Insurance & Financial Services, and

Metropolitan Life Insurance Company.

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 3 of 9 PagelD #:1

9, A copy of Morales’ Complaint in the Underlying Action is attached hereto as
Exhibit A.

10. The Underlying Action concerns certain alleged violations of the Employee
Retirement Income Security Act of 1974, 29 U.S.C § 1001, et seg. (“ERISA”).

11. Maxum issued a Management Liability Insurance Policy to “Steve Napleton
Automotive Group” bearing policy number MLA-6033800-01 with a policy period of December
1, 2018 to December 1, 2019 (the “Policy”).

12. A copy of the Policy, with the premium redacted, is attached hereto as Exhibit B.

13. The Policy added several entities as “Insured Entities” under the Policy, including
Napleton Schaumburg Subaru (i.e. Napleton Auto Group), and Napleton’s Schaumburg Motors
Inc. DBA Schaumburg Mazda (i.e. Schaumburg Mazda),

14. The Policy provides Employment Practices Liability Insurance (“EPL”), stating, in
part:

SECTION I, —- INSURING AGREEMENT
Employment Practices Liability Insurance
This “Policy” shall pay on behalf of the “Insureds” all “Loss” arising
from any “Claim” first made against the “Insureds” during the
“Policy Period” and reported to the “Insurer” in writing during the

“Policy Period” or within 90 days thereafter, for any actual or
alleged “Wrongful Act”,

SECTION III. - DEFINITIONS

In addition to the Definitions listed in section III. of the Common
Policy Terms and Conditions Section of this “Policy”, defined terms
are in quotation marks throughout this “Policy” and may be used in
either the singular or plural as appropriate.

*k * *
3

2759817v,1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 4 of 9 PagelD #:1

H. “Wrongful Act” means a “Wrongful Employment Act”,
I, “Wrongful Employment Act” means:

1. Any actual or alleged act by an “Insured” arising from an
actual or potential employment relationship with the
claimant for discrimination or “Harassment” because of
race, color, religion, age, sex, disability, pregnancy, national
origin, sexual orientation, marital status, or any other basis
prohibited by law which:

a, Results in termination of the employment relationship,
or demotion or failure or refusal to hire or promote, or
failure to accommodate an “Employee” or potential
“Employee”, or denial of an employment privilege, or
the taking of any adverse or differential employment
action, or

b. Creates a hostile or offensive work environment that
interferes with work performance, or

2, Any actual or alleged act by an “Insured” arising from an
actual or potential employment relationship with the
claimant for sexual “Harassment” including unwelcome
sexual advances, requests for sexual favors or other verbal
or physical conduct of a sexual nature that is made a
condition of employment, is used as a basis for employment
decisions, or creates an intimidating, hostile or offensive
work environment that interferes with work performance, or

3, Any actual or alleged act by an “Insured” arising from an
actual or potential employment relationship with the
claimant for termination, constructive discharge, wrongful
failure to hire, wrongful demotion, negligent retention,
negligent supervisions, negligent hiring, retaliation,
misrepresentation, infliction of emotional distress,
defamation, invasion of privacy, humiliation, wrongful
evaluation, or breach of any implied contract or implied
agreement relating to employment arising out of any
personnel manual of the “Insured Entity”, policy statement
or oral representation.

* * *

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 5 of 9 PagelD #:1

15,

SECTION IV. —- EXCLUSIONS

In addition to the Exclusions listed in section IV. of the Common
Policy Terms and Conditions Section of this “Policy”, the “Insurer”
shall not be liable to make any payment for “Loss” in connection
with a “Claim” made against any “Insured”:

* * *

B. for any actual or alleged violation of the Employee
Retirement Income Security Act of 1974, including
amendments thereto, or any similar provisions of the state
statutory law or common law;

* * *

The Policy also extends coverage through a Third Party Wrongful Act

Endorsement, which states, in part:

275981 7v.1

In consideration of the premium paid for this “Policy”, it is
understood and agreed that:

‘ o% * *

2. Solely for the purpose of the coverage provided by this
endorsement for any “Third Party Wrongful Act”, section III.
Definitions H. “Wrongful Act” of the Employment Practices
Liability Insurance Coverage Section of this “Policy” is deleted
in its entirety and replaced with the following:

III.H.: “Wrongful Act” means “Third Party Wrongful Act”,

3. Solely for the purpose of the coverage provided by this
endorsement for any “Third Party Wrongful Act”, section III.
Definitions of the Employment Practices Liability Insurance
Coverage Section of this “Policy” is amended by the addition of
the following:

Ill: “Third Party Wrongful Act” means:

1. Any actual or alleged discrimination prohibited by law,
or

2. Any actual or alleged harassment on the basis of race,
color, religion, age, sex, disability, pregnancy, national
origin, sexual orientation or marital status,

5
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 6 of 9 PagelD #:1

Alleged to have been committed by an “Insured” against
a natural person(s) other than an “Employee” or
applicant for employment with the “Insured Entity”,

* * *

16. On June 13, 2019, Napleton Auto demanded Maxum defend and indemnify
Napleton Auto in the Underlying Action under the Policy.

17. Maxum denies it owes Napleton Auto any defense or indemnity obligation with
respect to the claims in the Underlying Action under the Policy.

18, An actual and justiciable controversy exists between Maxum, on the one hand, and
Napleton Auto, on the other hand, as to the availability of insurance coverage for Napleton Auto
with respect to the claims in the Underlying Action under the Policy, and, pursuant to the Federal
Declaratory Judgment Act, 28 U.S.C. § 2201, this Court is vested with the power to declare the

rights and liabilities of the parties hereto and to give such other and further relief that may be

 

necessary.
COUNT I
EPL Coverage Form — No “Wrongful Employment Act”
19, Maxum incorporates and restates the allegations of Paragraphs 1 through 18 above

as if fully set forth herein.

20. Subject to all of its terms, the Policy provides Maxum will pay “all ‘Loss’ arising
from any ‘Claim’ first made against the ‘Insureds’ during the ‘Policy Period’ and reported to the
‘Insurer’ in writing during the ‘Policy Period’ or within 90 days thereafter, for any actual or alleged
‘Wrongful Act’.”

21. The EPL Coverage Form defines a “Wrongful Act” as a “Wrongful Employment

Act.”

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 7 of 9 PagelD #:1

22. Morales does not complain about any “Wrongful Employment Act” in the
Underlying Action, as that term is defined under the EPL Coverage Form of the Policy.

23. Accordingly, Maxum does not owe any defense or indemnity obligation to
Napleton Auto under the Policy with respect to the Underlying Action.

WHEREFORE, Plaintiff, Maxum Casualty Insurance Company, prays that this Court enter
the following relief:

A. A declaration finding that Maxum owes no duty to defend or indemnify Napleton

Auto for the claims in the Underlying Action under the Policy; and
B. For all such just and equitable relief, including costs of this suit.

COUNT I
Third Party Wrongful Act Endorsement — No “Third Party Wrongful Act”

24, | Maxum incorporates and restates the allegations of Paragraphs 1 through 18 above
as if fully set forth herein.

25. Subject to all of its terms, the Policy provides Maxum will pay “all ‘Loss’ arising
from any ‘Claim’ first made against the ‘Insureds’ during the ‘Policy Period’ and reported to the
‘Insurer’ in writing during the ‘Policy Period’ or within 90 days thereafter, for any actual or alleged
‘Wrongful Act’.”

26. The Third Party Wrongful Act Endorsement defines a “Wrongful Act” as a “Third
Party Wrongful Act.”

27. Morales does not complain about any “Third Party Wrongful Act” in the
Underlying Action, as that term is defined under the Third Party Wrongful Act Endorsement of
the Policy.

28. Therefore, Maxum does not owe any defense or indemnity obligation to Napleton
Auto under the Policy with respect to the Underlying Action.

7

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 8 of 9 PagelD #:1

WHEREFORE, Plaintiff, Maxum Casualty Insurance Company, prays that this Court enter
the following relief:
A. A declaration finding that Maxum owes no duty to defend or indemnify Napleton
Auto for the claims in the Underlying Action under the Policy; and
B. For all such just and equitable relief, including costs of this suit.

COUNT III
ERISA Exclusion Bars Coverage

29, | Maxum incorporates and restates the allegations of Paragraphs 1 through 18 above
as if fully set forth herein.

30. Subject to all of its terms, the Policy provides Maxum “shall not be liable to make
any payment for ‘Loss’ in connection with a ‘Claim’ made against any ‘Insured’ for any actual or
alleged violation of the Employee Retirement Income Security Act of 1974, including amendments
thereto, or any similar provisions of the state statutory law or common law.”

31. The Underlying Action only asserts causes of action for violations of ERISA, and
thus falls within the referenced ERISA Exclusion.

32. Consequently, Maxum does not owe any defense or indemnity obligation to
Napleton Auto under the Policy with respect to the Underlying Action.

WHEREFORE, Plaintiff, Maxum Casualty Insurance Company, prays that this Court enter
the following relief:

A. A declaration finding that Maxum owes no duty to defend or indemnify Napleton

Auto for the claims in the Underlying Action under the Policy; and

B. For all such just and equitable relief, including costs of this suit.

2759817v.1
Case: 1:19-cv-06433 Document #: 1 Filed: 09/27/19 Page 9 of 9 PagelD #:1

Respectfully Submitted,

By: /s/ Mark J. Sliwinski
One of the Attorneys for Maxum Casualty
Insurance Company

Anjali C. Das (6215943) — Anjali. Das@wilsonelser.com

Michael J, O’Malley (6308059) — Michael.O’ Malley@wilsonelser.com
Mark J. Sliwinski (6314019) — Mark. Sliwinski@wilsonelser.com
Wilson Elser Moskowitz Edelman & Dicker LLP

55 West Monroe Street - Suite 3800

Chicago, IL 60603

(312) 704-0550

(312) 704-1522 (fax)

2759817v.1
